 COMPUTER SCIENCES CORP.1Computer Sciences CorporationandInternationalAlliance of Theatrical Stage Employees andMoving PictureMachineOperators of theUnited States and Canada,AFL-CIO, LocalUnion No. 780E G & G Florida,Inc.andInternational Alliance ofTheatrical Stage Employees and Moving PictureMachine Operators of the United States andCanada,AFL-CIO,Local Union No.780. Cases12-CA-7923 and 12-CA-1053630 May 1986DECISION AND ORDERBYMEMBERSJOHANSEN, BABSON, ANDSTEPHENSOn 28 June 1985 Administrative Law JudgeIrvingH. Socoloff issued the attached decision.RespondentsComputerSciencesCorporation(CSC) and E G & G Florida, Inc. (EGG) filedjoint exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,findings, andconclusions, as modified, and to adopt the recom-mended Order.The judge found that CSC was the successoremployer of a unit of commercial computer pro-grammersand analysts formerly employed by com-puter services contractor Federal Electric Corp.(FEC) at Kennedy Space Center. In finding succes-sorship, the judge rejected CSC's assertion that or-ganizationalchanges it implemented upon beingawarded the computer services contract in May1977 erased commercial and scientific distinctionsin the functional nature of the work performed byunit (commercial) and nonunit (scientific) employ-ees, thereby destroying the continued appropriate-ness of the certified bargaining unit.' He found,therefore, that as a successor, CSC violated Section8(a)(5) and (1) of the Act by refusing to bargainwith the Union. The judge also found that EGG,which was awarded the computer services contractin January 1983, in turn became CSC's successorand that, as such, it too acted unlawfully in refus-iOn 13 September 1975 the Board certifiedthe Unionas the exclusivecollective-bargaining representative of employees in the unit described as:All employeesemployed by "FEC" in theclassification of engi-neering aide,junior programmer,programmer,programmer/analyst,senior programmer/analyst, and computation specialistin its Com-mercial ProgrammingSection of the ComputationsDepartment atKennedy SpaceCenter, Florida;excluding all other employees, allprofessional employees,all employeescurrentlyrepresentedby labororganizations,alloffice clerical employees, guards,and supervisorsas definedin the Act.ing to bargain with the Union. Accordingly, thejudge ordered EGG to bargain with the Union.2CSC and EGG have excepted to these findings.For the reasons stated in his decision, we agreewith the judge.The judge also concluded, however, apparentlysolely on the basis of allegations contained in para-graph 10(c) of the complaint, that the followingconstitutes a unit appropriate for purposes of col-lective bargaining:All programmersemployed by E G & G Flori-da, Inc. at the Kennedy Space Center, includ-ing Computer Scientists, Senior Systems Pro-grammers,SystemsProgrammers,SeniorProgrammer/Analysts,Programmer/AnalystsA and Programmer/Analysts B, but excludingall other employees Programmers working onthe GOAL system, clerical employees, guardsand supervisors as defined in the Act. [Empha-sis added.]3The Respondents have excepted to this conclusion.In view of the judge's finding that the distinctionsbetween commercial and scientific programmerssurvived the CSC reorganization, we agree that adescription encompassing "all programmers" is in-appropriate.4 Having found that the reorganizationwas essentially a change in titles and that the dis-tinctionsbetween commercial and scientific pro-grammers remain intact,5 we shall modify the unitdescription as follows:sAt the hearing,EGG waivedits opportunity to present a defense andstipulatedthat if CSCwere found to be a successor,then it too was asuccessor.3Theclassifications are thoseused by CSC.*The Respondents assert that the judge erred in failing to analyzecommunity-of-interest factors in arriving at a description of the'unitAl-though the judge did not expressly undertake such an analysis, his deter-mination that a unit of commercial programmers remains appropriate en-tails an examinationof evidencerelated to such community-of-interestfactors as skills and qualifications, interaction and mterchange—and mte-gration. See generallyArmco, Inc.,271 NLRB350 (1984)Regarding in-tegration,we note that while the reorganization resulted in bargainingunit members'being"sprinkled throughout the organizational structure ofCSC," thisresult is observed primarily only in the Mission System Sup-port Section, and as thejudge pointed out, the employees in this sectionand in other sections and branches continued performing either commer-cial or scientific tasks as they had prior to the reorganization. Additional-ly,bargaining history as a factor is inconclusive given the basis of theRespondents'refusal to bargain.Finally,CSC'sconversion of commercialprogrammers to an exempt salary schedule does not militate in favor of acontraryconclusion inasmuch as there was no substantial disparity inexempt and nonexempt employees'wages in the first instance.5We do not rely on the judge's observation at fn.6 of his decision thatthe scientific work was awarded to another contractor and not to EGG.The record reveals that in or about October 1983 Lockheed was awardedLaunch Processing System(LPS) and CentralData Sub-System (CDS)Software Support work previously performedby CSC,but it does notconclusively establish that these largely scientific functions were neverperformedby EGG.If,however,as thejudge's observation implies,EGG wasawarded only commercial work, we believe this fact wouldserve to buttress our finding that functional distinctions survived andwould be consistent with our description of the unit.280 NLRB No. 1 2DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll commercial programmersemployed by Ereached,WE WILL embodysuch agreement in aG & G Florida,Inc. at the Kennedy SpaceCenter,including Computer Scientists,SeniorSystems Programmers,Systems Programmers,SeniorProgrammer/Analysts,Programmer/-Analysts A and Programmer/Analysts B, butexcluding all other employees Programmersworkingon the GOALsystem,clerical em-ployees, guards and supervisors as defined inthe Act.ORDERThe National Labor Relations Board adopts therecommendedOrder of the administrative lawjudge andorders that the Respondent, E G & GFlorida, Inc.,Kennedy Space Center, Florida, itsofficers,agents,successors,and assigns,shall takethe actionset forth in the Order, except that the at-tached notice is substituted for that of the adminis-trative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe NationalLaborRelationsBoard has foundthat we violated the NationalLabor Relations Actand has ordered us to postand abide by this notice.WE WILL NOTrefuse to bargain collectively con-cerning rates of pay, wages,hours, and other termsand conditions of employmentwithInternationalAllianceofTheatricalStageEmployees andMoving Picture Machine Operatorsof the UnitedStates and Canada,AFL-CIO, Local Union No.780, as the exclusive bargaining representative ofour employees,in the appropriate bargaining unit.The unit includes all commercial programmers em-ployed at the Kennedy SpaceCenter,includingComputer Scientists,Senior Systems Programmers,Systems Programmers,Senior Programmer/Ana-lysts,Programmer/Analysts A and Programmer/-Analysts B, but excludingall other employees, Pro-grammers working onthe GOAL System,clericalemployees, guardsand supervisors as defined in theAct.WE WILL NOTin any like or related mannerinterferewith,restrain,or coerceyou in the exer-cise of the rights guaranteedyou by Section 7 ofthe Act.WE WILL,on request,bargain with the Union asthe exclusive representative of all employees in theappropriate unit,described above,with respect torates of pay, wages, hours,and other terms andconditions of employment and, if an agreement issignedcontract.E G & G FLORIDA, INC.Marvin P. Jackson, Esq.,for the General Counsel.Thomas C. Garwood Jr., Esq.,of Orlando, Florida, for theRespondents.DECISIONSTATEMENT OF THE CASEIRWIN H. SOCOLOFF,Administrative Law Judge. Uponcharges filed on 25October 1977and 21 January 1983,by InternationalAllianceof Theatrical Stage Employeesand Moving Picture Machine Operators of the UnitedStates and Canada,AFL-CIO, Local Union No. 780 (theUnion)against Computer Sciences Corporation and E G& G Florida,Inc. (the Respondents)the General Coun-sel of the National Labor Relations Board,by the Re-gionalDirector for Region 12, issued a consolidatedcomplaint dated 27 February 1984,alleging violations bythe Respondents of Section 8(a)(5) and (1) and Section2(6) and(7) of theNational Labor RelationsAct (theAct).TheRespondents,by their answers,denied thecommission of any unfairlaborpractices.Pursuant to notice,trialwas held before me in Cocoa,Florida,on 21 May and 23 and24 July1984,atwhichtheGeneral Counsel and the Respondents were repre-sented by counsel and were afforded full opportunity tobe heard,to examine and cross-examine witnesses, and tointroduce evidence. Thereafter,the partiesfiledbriefswhich have been duly considered.On the entire record in this case,and from my obser-vations of the witnesses, I make the followingFINDINGS OF FACT1.JURISDICTIONUntil 1 October 1977, Federal Electric Corporation(FEC) maintained an office and place of business at JohnF.Kennedy Space Center,Florida,where it engaged inthe business of providing ground support services to theNationalAeronauticsandSpaceAdministration(NASA),an agency of the United States Government.Duringthe 12-month period ending 1 October 1977,FEC, in thecourse andconduct ofits operations at Ken-nedy Space Center, provided services to NASA valuedin excessof $50,000.At all times material,Respondent Computer SciencesCorporation (CSC), a Nevada corporation,hasmain-tained an office and place of business at John F.Kenne-dy Space Center, Florida, where it has engaged in thebusiness of providing ground support servicesto NASA.During the 12-month period ending 31 December 1978,CSC, in the course and conduct of its operations at Ken-nedy SpaceCenter, providedservices toNASA valuedin excess of $50,000.At all times material,Respondent E G & G Florida,Inc. (E G & G),a Florida corporation,has maintained anoffice and place of business at John F.Kennedy Space COMPUTER SCIENCES CORP.Center,Florida,where it has engaged in the business ofproviding ground support services toNASA.During the12-month period ending 31 December1983, E G & G, inthe course and conduct of its operations at KennedySpaceCenter, providedservicestoNASAvalued inexcess of$50,000.Ifind that FederalElectric Corporation,RespondentComputer Sciences Corporation,and Respondent E G &G Florida,Inc. are employers engaged in commercewithin the meaning of Section2(2), (6), and (7) of theAct.II.LABOR ORGANIZATIONThe Unionis a labor organizationwithin themeaningof Section 2(5) of the Act.111.THE UNFAIR LABOR PRACTICESA. BackgroundUntil October 1977 Federal Electric Corporation, pur-suant to contract, provided computer programming sup-port services to the National Aeronautics and Space Ad-ministration at Kennedy Space Center, Florida. FEC em-ployed both scientific programmers and commercial pro-grammersto perform this service. On 18 September 1975the Union was certified as the collective-bargaining rep-resentative in a unit of commercial programmers em-ployed by FEC in its computations department at theSpace Center. Thereafter, FEC refused to recognize andbargainwith the Union.On 19 March 1976 the Board issued a Decision andOrder' finding that FEC had violated Section 8(a)(5) ofthe Act by its refusal to accord recognition to the Union.FEC was ordered to recognize Local 780 and to bargainwith it. On 21 October 1976 the United States Court ofAppeals for the Fifth Circuit entered its judgment2 en-forcing the Board's Order. Thereafter, FEC and theUnion began collective-bargainingnegotiationswhichcontinued untilMay 1977 without agreement beingreached. At that time, FEC lost its contract with NASAand was replacedby ComputerSciencesCorporation.CSC was awarded all the work previously performed byFEC, including the work performed by those FEC em-ployees working in the unit certified by the Board. Ne-gotiations between FEC and the Union then ceased.CSC assumed responsibility for the former FEC oper-ations in a two-part process, taking over certain func-tions about 1 June 1977 and the remainder of the work,including that performed by the unit employees, about 3October 1977. By letter dated 27 September 1977, theUnion requested that CSC, as successor to FEC, recog-nize and bargain with it. By letter dated 20 October,CSC denied the request and, thereafter, the Union fileditscharges in Case12-CA-7923. On 17 April 1978 theBoard filed a petition with the Fifth Circuit Court ofAppeals seeking an adjudication that CSC, as successorto FEC, was in contempt of the court's prior judgment.The court referred the case toa specialmaster who,after conducting an evidentiary hearing, issued a "Report1223 NLRB 161 (1976)2 539 F 2d 1043 (5th Ctr. 1976)3and Recommendations"finding that CSC,as successor toFEC, had refused to bargain with the Union in contemptof the court's judgment. However, on 4 June 1982, theUnited States Court of Appeals for the Eleventh Circuitdismissed the petition,3holding that the successorshipissuedmust,in the first instance,be resolved by theBoard in an unfair labor practice proceeding.On 1 January 1983 E G & G Florida, Inc. assumed thework previously performed at the Space Center by CSC.E G & G refusedto recognize and bargain with theUnion, giving rise to the charge in Case 12-CA-10356.In the instant case, the General Counsel contends thatCSC was the successor to FEC and, therefore, violatedSection 8(a)(5) of the Act by refusing to recognize andbargainwith the Union,beginningin 1977. CSC asserts,essentially, that, after its takeover, the certified bargain-ing unit did not remain appropriate"due to the radicalorganizational and operational changes implemented" byit.Therefore, CSC claims, it was not the successor toFEC and its refusal to recognize and bargain with theUnion was not unlawful. The parties agree that if CSC isthe successor to FEC, then, E G & G, as a matter oflaw, is the successor to CSC.B. Facts4It is undisputed that FEC structured its computationsdepartment at the Space Center to maintain two separateand distinct sections, namely, the commercial applica-tions section and the scientific applications section. Thecommercial programmers, who were in the former sec-tion,worked on business-oriented systems and were prin-cipally concerned with costmatters.The scientific pro-grammers, who were in the latter section, worked on en-gineering-oriented systems and their area of concern wasthe launch of spaceships and the data to be derivedtherefrom. The two groups of programmers were housedin separate buildings. They worked with different ma-chines,programmed in different languages, and therewas no interchange or work interaction between them.Commercial programmers were, generally, high schoolgraduates, with a knowledge of high school level algebraand mathematics, who received on-the-job training. Allthe scientific programmers were hired as programmeranalysts and had degrees in mathematics or related areas,such as engineering.Prior to CSC's October 1977 takeover, it interviewedthe FEC programmers with the stated intent of hiring asmany of them as possible "for their resident expertise onthe particular systems they had been working on." CSChired 35 to 41 former FECunit employees and some 16to 22 other employees to perform unit work.As noted, CSC contends that, on its takeover, it rear-ranged and restructured the former FEC operation,eliminated the distinctions between commercial and sci-entific programmers and, thereby, rendered the existing2ComputerSciencesCorp. v.NLRB,677 F 2d 804 (11th Cir 1982)4The factfindings contained herein are based on a composite of thedocumentary and testimonial evidence introduced at trialAlthough theinferences and conclusionsto be drawnfrom facts are in dispute, therecord is generally free of material evidentiaryconflictrequiringcredibil-ity resolution 4DECISIONSOF NATIONALLABOR RELATIONS BOARDunit inappropriate.Thus, CSCurges,the organizationalcharts introduced in evidence show that "the formermembers ofthe FECbargaining unit were sprinkledthrqugbout the organizational structure of CSC." Indeed,the charts do so reflect. CSC established a single job titleof "programmer/analyst" and initiated a cross-trainingprogram to qualify employees to work on any system ortaskwithout reference to the scientific-commercial dis-tinction.However, record evidence shows that attend-ance at the training sessions was not mandatory.In addi-tion to those programmers who chose not to attend thesessions, others were not invited.Despite the organizational changes, as reflected onpaper, undisputed evidence establishes that the work ofthe former FEC commercial programmers did notchange after the takeover, nor did their working condi-tions.They continued to be separately housed and theyworked at the same desks, using the same machines toperformthe same tasksas before. As under FEC, therewas neither interchange nor work interaction betweenthem and the scientific programmers. As one witness tes-tified, concerning the change of conditions for the com-mercial programmers, "there was simply a change inbadges." It probably could not have been otherwise. Forthe former FEC commercial programmers lacked thespecializedmathematical skills necessary to perform sci-entific programming and lacked the basic educational re-quirements necessary for training in those skills.Some 6 months after the CSC takeover, it transferredsome of the commercial programmers into the buildingutilizedby the scientific programmers. Later, otherswere transferred. However, even then, those c6mmercialprogrammers who were transferred occupied rooms sep-arate from the scientific people and they did not interactwith them. The transferred commercial programmerscontinued in the performance of the same tasks as before.C. ConclusionsAs shown in the statement of facts, notwithstandingthe changeover from FEC to CSC, there was a continui-ty of employing enterprise. CSC continuedthe samebusiness at the samelocationutilizingthe sameequimentand serving the same customer as theretofore served byFEC. CSC hired former FEC employees to work ascommercialprogrammers and those former FEC em-ployees constituted a majority of the commercial pro-grammershired by CSC. Despitepaper organizationalchanges instituted by Respondent CSC, the distinct andseparateidentity of the commercial programmers unitwas notdestroyed.The unit employees continued toworkat the same desks,performingthe same tasks andusing the same machinesas before. They continued to beseparated physically from the scientificprogrammerswith whom they had no -interaction. The commercialprogrammerswere not qualified to perform, and did notperform, scientificprogrammingwork. I find and con-clude that the changeover did not have substantialimpact onthe integrity of the certifiedunitand that Re-spondentCSC was thesuccessorto FEC, obligated torecognize and bargainwith the Union.5By failing and6NLRBv.BurnsSecurity Services,406 U.S. 272 (1972).refusing to do so, Respondent CSC violated Section8(a)(5) of the Act. As it is conceded that if CSC is thesuccessor to FEC,then,Respondent E 0 & G, on itstakeover of the commercial programming works former-ly performed by CSC, in January 1983,became the suc-cessor toCSC, I find andconclude that Respondent E G& G, by itsfailure and refusal to recognize and bargainwith the Union,also violated Section S(ax5) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondents set forth in section III,above, occurring in connection with their operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.THE REMEDYHaving found that Respondents have engaged in cer-tain unfair labor practice conduct in violation of Section8(a)(5) and (1) of the Act, I shall recommend that Re-spondentE G & G Florida, Inc. be ordered to cease anddesist therefrom and to take certain affirmative action de-signedto effectuate the policies of the Act.7CONCLUSIONS OF LAW1.Federal Electric Corporation,RespondentComput-er SciencesCorporation, and Respondent E G & 0 Flor-ida, Inc. are employersengagedin commerce, and in op-erationsaffectingcommerce,within themeaning of Sec-tion 2(2), (6), and (7) of the Act.2. International Alliance of TheatricalStage Employ-ees and Moving Picture Machine Operators of theUnited States and Canada, AFL-CIO, Local Union No.780 is a labororganizationwithinthe meaningof Section2(5) of the Act.3.All programmers employed by E G & G Florida,Inc. at the Kennedy Space Center, including computerscientists,seniorsystemsprogrammers,systems program-mers, senior programmer/analysts, programmer/analystsA and programmer/analysts B, but excluding all otheremployees,programmers workingon the GOALsystem,clerical employees,guards and supervisorsas defined inthe Act constitute a unit appropriate for the purposes ofcollectivebargainingwithinthe meaningof Section 9(b)of the Act.4.At alltimesmaterial theUnion hasbeen, and isnow, the exclusiverepresentative of all employees in theaforesaidbargainingunit for the purposes of collectivebargainingwithin themeaningof Section 9(a) of the Act.5.By refusing to recognize and bargainwith theUnion,as the exclusive representative of the bargainingunit employees,concerning ratesof pay,wages,hours ofemployment,and other terms and conditionsof employ-ment,Respondents have engaged in unfair labor practiceAnother contractor, not E G & 0, wasawarded the scientific work.7The General Counsel doesnot seek a remedy for the unfair laborpractices of Respondent CSC. COMPUTER SCIENCES CORP.conduct within the meaning of Section 8(a)(5) of theAct.6.The aforesaid unfair labor practices affect commercewithin themeaningof Section 2(6) and (7) of the Act.On these, findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed8ORDERThe Respondent, E G & G Florida, Inc., KennedySpace Center, Florida, its officers, agents, successors,and assigns, shall1.Cease and desist from(a)Refusing to bargain collectively concerning rates ofpay, wages, hours of employment, and other terms andconditions of employment with International Alliance ofTheatrical Stage Employees and Moving Picture Ma-chine Operators of the United States and Canada, AFL-CIO, Local Union No. 780 as the exclusive bargainingrepresentative of its employees in the appropriate unit asdescribed above.(b) In any like or related manner interfering with, re-strainingor coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.8If no exceptions are filed asprovided by Sec 102 46 of theBoard'sRules and Regulations,the findings, conclusions,and recommendedOrder shall, as provided in Sec. 102.48 of theRules,be adopted by theBoard andallobjections to them shall be deemed waived for all pur-poses.52.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)On request, bargain with the Union as the exclusiverepresentative of all employees in the appropriate unitwith respect to rates of pay, wages, hours, and otherterms and conditions of employment and, if an under-standing is reached, embody suchunderstanding in asignedagreement.(b) Post at its Kennedy Space Center, Florida localecopies of the attached notice marked "Appendix."9Copies of the notice, on forms provided by theRegionalDirector for Region 12, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuousplaces includingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that thenotices arenot altered, defaced, orcovered by any other material.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.If this Order is enforced by a Judgment of a UnitedStatescourt ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "